DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-3 and 5-20] are currently pending and have been examined on their merits. 
Claim 4 is canceled see REMARKS December 30, 2020.
Claims 1, 5-6, 9, 12-16, and 18 are currently amended see REMARKS December 30, 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-3 and 5-15 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) comprising processing circuitry and a memory storing instructions, and claims 16-20 recite a method (i.e. a process such as an act or series of steps), and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 9 recite: including an aircraft identification, an aircraft type of the aircraft, from among a plurality of aircraft types, and an age of the aircraft, the current weather information organized as regions, each region having a weather pattern, and each weather pattern having a severity rating of high, moderate, or low; each historical weather incident associating an aircraft type of the plurality of aircraft types with a weather event exposed to, from among a plurality of weather events, and a resulting actual impact, wherein each weather event is either a weather pattern or a weather induced effect; receive the current weather information; identify a region along the intended flight path with a weather pattern having a of moderate or low severity based on the current weather information; using the identified region and aircraft identification, search historical weather incidents to find a weather incident entry match, defined as a co- occurrence of a matching of the aircraft type of the aircraft, matching weather pattern, and matching severity rating; process the weather incident entry match with the aircraft specific parameters to evaluate, the aircraft flying through the identified region, each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements to thereby generate a predicted weather impact report for the aircraft flying through the identified region, the predicted weather impact report comprising one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements.
Claim 16 recites: receiving current weather information processing the current weather information with an intended flight path to identify a region along the 
The claims recite a mental process. A person would mentally recognize current weather measurements and conditions, the parameters around a certain model of aircraft, remember or look up previous incidents of the same model of aircraft flying under similar conditions, and predict what kinds of damage the weather could inflict on the aircraft. And to create a flight path based on their assessment of a risk of damage to the aircraft. The courts have determined that they do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see MPEP 2106.04(a)(2)). Examples of claims the courts have found that recite a mental process include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). The examiner finds the recited claims to be similar to the examples as the claim merely recites acquiring known information from a plurality of databases such as incident reports, previous weather data, and maintenance or damage reports, analyzing them by comparing them to current situational data, and determining a result being a level of risk associated with a flight plan.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1 and 9: A weather impact prediction system for an aircraft comprising: a source of an intended flight path for the aircraft; a source of aircraft specific parameters, a source of current weather information, source of historical weather incidents, generate display commands for displaying alphanumeric information on a display system, the alphanumeric information including the predicted weather impact report. A weather impact prediction control module comprising a processor.
Claim 16: A source of weather information. Generate display commands for displaying alphanumeric information on a display system, the alphanumeric information including the predicted weather impact report.


The dependent claims 2-3, 5-8, 10-15, and 17-20 further narrow the abstract idea recited in the independent claims 1, 9, and 16 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have a computer to analyze data to determine a probability as well as record sets of data. See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art to receive information about severity of weather, potential performance and structural impact, and available historical information. (See specification [0003]). It is also well understood, routine, and conventional for a generic computer to access databases, receive inputs, calculate information based on said inputs, and display an output (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Ultramercial, 772 F.3d at ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). 

The dependent claims 2-3, 5-8, 10-15, and 17-20 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 9, and 16.

Claims 2, 5-8, 10-15, and 17-20 are directed towards the same abstract idea of receiving information, analyze the information, and store the results in a report.
Claim 3 is directed towards the same abstract idea of displaying information on a display.

Claim 3 recites the additional element of an image responsive to the display commands. Which is directed towards mere “apply it” or applying the abstract idea to a known technology or technical field or merely using a computer to perform the abstract idea.
Claim 7 recites the additional element of weather/aircraft impact database. Which is directed towards mere “apply it” or applying the abstract idea to a known technology or technical field or merely using a computer to perform the abstract idea.

Therefore, claims 1-3 and 5-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 13, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Salentiny (US 2016/0260331) in view of Groden (US 2019/0033862) further in view of Watts (US 2013/0226452) further in view of Sweers (US 9217811).
Claims 1 and 9: Salentiny discloses a weather impact prediction system for an aircraft, the system comprising (Paragraph [0011]) a source of an intended flight path for the aircraft (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing). A source of current weather information The current weather information organized as regions, each region having a weather pattern (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing (the examiner notes that the broadest reasonable interpretation of a region would include the takeoff location, flight path locations, and landing location as different geographic regions). The data and system is configured to examine and assess meteorological and climatological data).  A source of historical weather incidents (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing. The data and system is configured to examine and assess meteorological and climatological data, to generate an evaluation of a flight condition. The statistical analysis performed in the analytics module may further include risk analysis, using for example information from a collection of previous flights, actuarial data, and rules, in conjunction with other input data). A source of aircraft specific parameters including an aircraft identification (Paragraph [0027] flight and mission data includes, flight-specific and mission specific parameters such as craft And a weather impact prediction control module configured to: receive the current weather information (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing. The data and system is configured to examine and assess meteorological and climatological data, to generate an evaluation of a flight condition. The statistical analysis performed in the analytics module may further include risk analysis, using for example information from a collection of previous flights, actuarial data, and rules, in conjunction with other input data). Using the identified region and aircraft identification, search the source of historical weather incidents to find a weather incident entry match, defined as a co- occurrence of a matching aircraft type, matching weather pattern, and matching severity rating (Paragraph [0021]; [0060-0063]; Fig. 1, the data and system initialization components is part of a rules processing and weather risk analysis initialization system and module. Which is configured to examine and assess meteorological and climatological data (weather incident) comprised of historical, recent, current, or forecasted weather conditions for locations of the takeoff, flight path, payload area, and landing as well as to assess appropriate rules pertaining to, the operator, aircraft (aircraft identification), mission, and payload. The statistical analyses performed in the analytics module may further include risk analyses, using for example information from a collection of previous flights, actuarial data, and the aforementioned rules). And generate display commands for displaying alphanumeric information on a display system, the alphanumeric information including the predicted weather impact report 
However, Salentiny does not disclose a source of aircraft specific parameters, including an aircraft identification, an aircraft type of the aircraft, from among a plurality of aircraft types, and an age of the aircraft; (claim 1) each weather pattern having a severity rating of high, moderate, or low; each historical weather incident associating an aircraft type of the plurality of aircraft types with a weather event exposed to, from among a plurality of weather events, and a resulting impact, wherein each weather event is either a weather pattern or a weather induced effect; identify a region along the intended flight path with a weather pattern of moderate or low severity; process the weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; generate a predicted weather impact report for the identified region, the predicted weather impact report comprising one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements.
In the same field of endeavor of receiving potential flight plan information and assessing it for potential hazards or risks Groden teaches a source of aircraft specific parameters, including an aircraft identification, an aircraft type of the aircraft, from among a plurality of aircraft types, and an age of the aircraft (Paragraph [0018]; [0032]; [0037]; [0041-0045]; [0160-0161] first embodiment of the system and/or method can enable safe, reliable, consistent, fully autonomous aircraft operation, such as by performing situational assessments of aircraft conditions in order to optimize for low risk, higher performance, and/or other mission goals. The aircraft can optionally include one or more recording modules (e.g. flight recorders, such as flight data recorders). Sampling inputs function to collect information that can inform aircraft operation. The inputs can be contextual information such as weather, historical aircraft information (e.g. age, workload, maintenance report, possible problems, etc.). Determining input correlations preferably function to enable determination of aircraft conditions based on the correlations. The aircraft conditions can include desired and/or undesired conditions. For example, aircraft conditions can include environmental conditions (e.g. weather). The correlations can be determined based on sampled  Each historical weather incident associating an aircraft type of the plurality of aircraft types with a weather event exposed to, from among a plurality of weather events, and a resulting impact, wherein each weather event is either a weather pattern or a weather induced effect (Paragraph [0018]; [0032]; [0037]; [0041-0045]; [0160-0161]; Figs. 1 and 11, first embodiment of the system and/or method can enable safe, reliable, consistent, fully autonomous aircraft operation, such as by performing situational assessments of aircraft conditions in order to optimize for low risk, higher performance, and/or other mission goals. The aircraft can optionally include one or more recording modules (e.g. flight recorders, such as flight data recorders). Sampling inputs function to collect information that can inform aircraft operation. The inputs can be contextual information such as weather, historical aircraft information (e.g. age, workload, maintenance report, possible problems, etc.). Determining input correlations preferably function to enable determination of aircraft conditions based on the correlations. The aircraft conditions can include desired and/or undesired conditions. For example, aircraft conditions can include environmental conditions (e.g. weather). The correlations can be determined based on sampled inputs (e.g. previously sampled), historical data (e.g. from the same aircraft (identification), same and/or similar aircraft types, and/or any 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating flight conditions to determine weather related risk to an aircraft as disclosed by Salentiny (Salentiny [0018]) with the system of a source of aircraft specific parameters, including an aircraft identification, an aircraft type of the aircraft, from among a plurality of aircraft types, and an age of the aircraft; each historical weather incident associating an aircraft type of the plurality of aircraft types with a weather event exposed to, from among a plurality of weather events, and a resulting impact, wherein each weather event is either a weather pattern or a weather induced effect as taught by Groden (Groden [0161]) with the motivation of being obvious to combine as Salentiny discloses a system of analyzing weather related risk by using historical, recent, and current weather conditions as well as rules pertaining to specific aircraft for a specific flight path (Salentiny [0021]), which analysis 
In the same field of endeavor of monitoring the threat level of weather on an airplane and reporting it to reduce risk Watts teaches (Claim 1) each weather pattern having a severity rating of high, moderate, or low (Paragraph [0132-0138]; [0241-0243]; Figs. 17-23, according to various embodiments, the inventive system also relates to defining the hazard in seven dimensions; hazard type, location, severity, probability, etc. In this display element, the inventor’s new system provides a color code for the forecast portion that matches the color coding for the turbulence metric for atmospheric state with more gradation than the present one). Identify a region along the intended flight path with a weather pattern of moderate or low severity (Paragraph [0223-0224]; Figs. 8-10, show the power of a current experimental viewer that superimposes objective numeric reports on a very sophisticated numeric model. With a specified background, the first picture (Fig. 8) draws a line on the GTF forecast model starting with “s” near Las Vegas, goes into Utah, up to Salt Lake City, and ends in Denver. This is not a rational route but designed to go through what limited turbulence forecasts that were available). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of identifying risky weather via 
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers teaches process the weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be assigned a numerical value. For example, each aircraft design may be assigned a numerical value based on lighting strike history (incident entry) for the respective design. The design features in the index may also be assigned numerical values based on the known impact of the features. The numeric  Generate a predicted weather impact report for the identified region, the predicted weather impact report comprising one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be assigned a numerical value. For example, each aircraft design may be assigned a numerical value based on lighting strike history for the respective design. The design features in the index may also be assigned numerical values based on the known impact of the features. The numeric representation for predicted lightning strike damage to the aircraft may also be modified by several factors 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of generating a weather incident report based on structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements as taught by Sweers (Col 4 ll. 33- Col 5 ll. 10). With the motivation of helping to predict damage to aircraft to help reduce subsequent repairs (Sweers Col. 4 ll.39-28). 
Claims 2 and 17: Modified Salentiny discloses the system as per claim 1 and the method as per claim 16. Salentiny further discloses wherein the weather incident entry match is one of a plurality of weather incident entry matches (Paragraph [0021-0026]; [0040-0041] Fig. 1, the data and system initialization components is part of a rules processing and weather risk analysis initialization system and module. Which is configured to examine and assess meteorological and climatological data (weather incident) comprised of historical, recent, current, or forecasted weather conditions for locations of the takeoff, flight path, payload area, and landing as well as to assess appropriate rules pertaining to, the operator, aircraft (aircraft identification), mission, and payload. To perform the analysis that provide these assessments, the weather risk analysis and flight advisory framework ingests many different types of weather information among the meteorological and climatological data. This includes real-time, historical, predicted, and forecasted data representative of assessments of localized And generate the predicted weather impact report for the identified region based on the processing of the plurality of weather incident entry matches (Paragraph [0020]-0021; [0060-0063]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. The data and system initialization component sends the request to the data ingest module and to one or more additional data processing components. The data and system initialization module may also be configured to return the processes results back to the requestor. The rules processing and weather risk analysis initialization system and module also include an analytics module within which one or more statistical analyses are applied, using at least the meteorological and climatological data and retrieved operational rules to generate an evaluation of a flight condition (such as fly or no-fly status). The analyses performed in the analytics module may utilize several different approaches. One such approach utilizes outside of the system, or a priori, risk analysis (e.g. flying this make/ module with an air temperature in 40-45 degrees F. for 20 minutes has a 32.17% probability of an 
However, Salentiny does not disclose and wherein the weather impact prediction control module is further configured to: for each of the plurality of weather incident entry matches, process the weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements.
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers teaches and wherein the weather impact prediction control module is further configured to: for each of the plurality of weather incident entry matches, process the weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of generating a weather incident report based on structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements as taught by Sweers (Col 4 ll. 33- Col 5 ll. 10). With the motivation of helping to predict damage to aircraft to help reduce subsequent repairs (Sweers Col. 4 ll.39-28). 
Claim 3: Modified Salentiny discloses the system as per claim 2. However, Modified Salentiny does not disclose further comprising a display system configured to receive the display commands and render the predicted weather impact report on an image responsive to the display commands.
In the same field of endeavor of monitoring the threat level of weather on an airplane and reporting it to reduce risk Watts teaches further comprising a display system configured to receive the display commands and render the predicted weather impact report on an image responsive to the display commands 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of identifying risky weather via weather patterns having severity ratings of low, moderate, and high and identifying a region along an intended flight path with moderate to low severity as taught by Watts (Watts [0223] Figs. 10 and 17). With the motivation of clearly presenting hazard information to a pilot to aid in hazard avoidance (Watts [0007-0010]).
Claims 5, 13, and 18: Modified Salentiny discloses the system of claim 3 and claim 9 and the method as per claim 17. Salentiny further discloses wherein the weather impact prediction control module is further configured to: receive an actual weather impact report that that is specific for the aircraft (Paragraph [0020-0021]; [0027]; [0055-0056]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange Associate the predicted weather impact report with the actual weather impact report (Paragraph [0020]; [0055-0056]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. The weather risk analysis and flight advisory framework obtains input data from sources that contain among other, current conditions (actual weather impact report) or observational analysis (predicted weather impact report), previously recorded in-flight weather instrumentation data, and any other type input data. The data and system initialization component also stores and arranges data from these sources, and particularly serves to prepare necessary data pieces for the function to be performed in the weather risk analysis and flight advisory framework. At the output of rules And store the associated reports in the source of historical weather incidents (Paragraph [0020-0021]; [0055-0056]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. The weather risk analysis and flight advisory framework obtains input data from sources that contain among other, current conditions or observational analysis, previously recorded in-flight weather instrumentation data, and any other type input data. The data and system initialization component also stores and arranges data from these sources, and particularly serves to prepare necessary data pieces for the function to be performed in the weather risk analysis and flight advisory framework. At the output of rules processing and weather risk analysis system and module, processed data may then be logged into a data store system for, among other reasons, monitoring, auditing, and future review and then sent back to the requestor).
Claim 16: Salentiny discloses a processor executable method for weather impact prediction for an aircraft, comprising: (Paragraph [0011]) receiving current weather information from a source of weather information (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing). processing the current weather information (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight The current weather information organized as regions, each region having a weather pattern (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing (the examiner notes that the broadest reasonable interpretation of a region would include the takeoff location, flight path locations, and landing location as different geographic regions). The data and system is configured to examine and assess meteorological and climatological data).  A source of historical weather incidents (Paragraph [0012]; [0021] the present invention is a framework and service for combining weather risk analysis and flight condition evaluation that examines, recent, current, historical, or forecasted weather conditions for one or more locations of a UAV’s/RPV’s takeoff, flight path, and landing. The data and system is configured to examine and assess meteorological and climatological data, to generate an evaluation of a flight condition. The statistical analysis performed in the analytics module may further include risk analysis, using for example information from a collection of previous flights, actuarial data, and rules, in conjunction with other input data). A source of aircraft specific parameters including an aircraft identification (Paragraph [0027] flight and mission data includes, flight-specific and mission specific parameters such as craft type). And a weather impact prediction control module configured to: receive the current weather information (Paragraph Using the identified region and aircraft identification, search the source of historical weather incidents to find a weather incident entry match, defined as a co- occurrence of a matching of the aircraft type, matching weather pattern, and matching severity rating (Paragraph [0021]; [0060-0063]; Fig. 1, the data and system initialization components is part of a rules processing and weather risk analysis initialization system and module. Which is configured to examine and assess meteorological and climatological data (weather incident) comprised of historical, recent, current, or forecasted weather conditions for locations of the takeoff, flight path, payload area, and landing as well as to assess appropriate rules pertaining to, the operator, aircraft (aircraft identification), mission, and payload. The statistical analyses performed in the analytics module may further include risk analyses, using for example information from a collection of previous flights, actuarial data, and the aforementioned rules). And generate display commands for displaying alphanumeric information on a display system, the alphanumeric information including the predicted weather impact report (Paragraph [0020-0021]; [0060-0063]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data 
However, Salentiny does not disclose accessing aircraft specific parameters, including an aircraft identification, aircraft age, and an aircraft type from among a plurality of aircraft types; with an intended flight path to identify a region along the intended flight path with a weather pattern of moderate or low severity; Identify a region along the intended flight path with a weather pattern of moderate or low severity; processing the weather incident entry match with the aircraft specific parameters to evaluate for the aircraft flying through the identified region each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; thereby generating a predicted weather impact report for the aircraft flying through the identified region, the predicted weather impact report comprising one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements.
In the same field of endeavor of receiving potential flight plan information and assessing it for potential hazards or risks Groden teaches accessing aircraft specific parameters, including an aircraft identification, aircraft age. and an aircraft type from among a plurality of aircraft types (Paragraph [0018]; [0032]; [0037]; [0041-0045]; [0160-0161]; Figs. 1 and 11, first embodiment of the system and/or method can enable safe, reliable, consistent, fully autonomous aircraft operation, such as by performing situational assessments of aircraft conditions in order to optimize for low risk, higher performance, and/or other mission goals. The aircraft can optionally include one or more recording modules (e.g. flight recorders, such as flight data recorders). Sampling inputs function to collect information that can inform aircraft operation. The inputs can be contextual information such as weather, historical aircraft information (e.g. age, workload, maintenance report, possible problems, etc.). Determining input correlations preferably function to enable determination of aircraft conditions based on the correlations. The aircraft conditions can include desired and/or undesired conditions. For example, aircraft conditions can include environmental conditions (e.g. weather). The correlations can be determined based on sampled inputs (e.g. previously sampled), historical data (e.g. from the same aircraft (identification), same and/or similar aircraft types, and/or any suitable aircraft or other data sources), and/ or any other suitable information. Data sources can 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating flight conditions to determine weather related risk to an aircraft as disclosed by Salentiny (Salentiny [0018]) with the system of a source of aircraft specific parameters, including an aircraft identification, an aircraft type of the aircraft, from among a plurality of aircraft types, and an age of the aircraft; each historical weather incident associating an aircraft type of the plurality of aircraft types with a weather event exposed to, from among a plurality of weather events, and a resulting impact, wherein each weather event is either a weather pattern or a weather induced effect as taught by Groden (Groden [0161]) with the motivation of being obvious to combine as Salentiny discloses a system of analyzing weather related risk by using historical, recent, and current weather conditions as well as rules pertaining to specific aircraft for a specific flight path (Salentiny [0021]), which analysis would require a source of information for current and past weather, aircraft parameters, and incident results to effectively determine a risk level. Additionally, Groden would improve the safety, reliability, and consistency of aircraft operations (Groden [0018]).
In the same field of endeavor of monitoring the threat level of weather on an airplane and reporting it to reduce risk Watts teaches with an intended flight path to identify a region along the intended flight path with a weather pattern of moderate or low severity (Paragraph [0132-0138]; [0241-0243]; Figs. 17-23,  Identify a region along the intended flight path with a weather pattern of moderate or low severity (Paragraph [0223-0224]; Figs. 8-10, show the power of a current experimental viewer that superimposes objective numeric reports on a very sophisticated numeric model. With a specified background, the first picture (Fig. 8) draws a line on the GTF forecast model starting with “s” near Las Vegas, goes into Utah, up to Salt Lake City, and ends in Denver. This is not a rational route but designed to go through what limited turbulence forecasts that were available). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of identifying risky weather via weather patterns having severity ratings of low, moderate, and high and identifying a region along an intended flight path with moderate to low severity as taught by Watts (Watts [0223] Figs. 10 and 17). With the motivation of clearly presenting hazard information to a pilot to aid in hazard avoidance (Watts [0007-0010]).
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers teaches processing the weather incident entry match with the aircraft specific parameters to evaluate for the aircraft flying through the identified region the weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be assigned a numerical value. For example, each aircraft design may be assigned a numerical value based on lighting strike history (incident entry) for the respective design. The design features in the index may also be assigned numerical values based on the known impact of the features. The numeric representation for predicted lightning strike damage to the aircraft may also be modified by several factors relating to the aircraft. These factors may be operational in nature, such as departure frequency, flight altitude, geographic region in which the aircraft operates, and a selected time period during which the aircraft operates). Thereby, generating a predicted weather impact report for the aircraft flying through the identified region, the predicted weather impact report comprising one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be assigned a numerical value. For example, each aircraft design may be assigned a numerical value based on lighting strike history for the respective design. The design features in the index may also be assigned numerical values based on the known impact of the features. The numeric representation for predicted lightning strike damage to the aircraft may also be modified by several factors relating to the aircraft. These factors may be operational in nature, such as departure frequency, flight altitude, geographic region in which the aircraft operates, and a selected time period during which the aircraft operates).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based .

Claims 6-8, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salentiny (US 2016/0260331) in view of Groden (US 2019/0033862) further in view of Watts (US 2013/0226452) further in view of Sweers (US 9217811) even further in view of Vaida (US 6940426).
Claims 6, 12, and 19: Modified Salentiny discloses the system as per claim 5 and as per claim 9 and the method as per claim 18. Salentiny further discloses And wherein the weather impact prediction control module is further configured to: using the identified region and aircraft identification, search the weather/aircraft impact database populated with aircraft specific weather event data for the aircraft to find a second weather incident entry match (Paragraph [0021-0026]; [0040-0041] Fig. 1, the data and system initialization components is part of a rules processing and weather risk analysis initialization system and module. Which is configured to examine and assess meteorological and climatological data (weather incident) comprised of historical, recent, current, or forecasted weather conditions for locations of the takeoff, flight path, payload area, and landing as well as to assess appropriate rules pertaining to, the operator, aircraft (aircraft identification), mission, and payload. To perform the analysis that provide these assessments, the weather risk analysis and flight advisory framework 
However Salentiny does not disclose further comprising a weather/aircraft impact database, process the second weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; and generate the predicted weather impact report further based on the second weather incident entry match.
In the same field of endeavor of determining a flight risk measurement Vaida teaches comprising a weather/aircraft impact database
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of comprising a weather/aircraft impact database as taught by Vaida (Col. 4 ll. 10-18). With the motivation of aiding in the modeling and decision to fly or not to fly a certain flight path (Vaida Col. 1 ll. 6-15)
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers teaches process the second weather incident entry match to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; and generate the predicted weather impact report further based on the second weather incident entry match (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe damage to the nose. In an embodiment, each feature in the index may be assigned a numerical value. For example, each aircraft design may be assigned a numerical value based on 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of generating a weather incident report based on structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements as taught by Sweers (Col 4 ll. 33- Col 5 ll. 10). With the motivation of helping to predict damage to aircraft to help reduce subsequent repairs (Sweers Col. 4 ll.39-28). 
Claims 7 and 20: The system of claim 6 and the method as per claim 19, wherein the weather impact prediction control module is further configured to store the associated reports in the weather/aircraft impact database.
In the same field of endeavor of determining a flight risk measurement Vaida teaches wherein the weather impact prediction control module is further configured to store the associated reports in the weather/aircraft impact database (Figs. 1 and 4; Col. 3 ll. 53-65; Col. 4 ll. 10-18 the system broadly includes a risk management computer server system with access to an accident history database, access to flight navigation database, and access to a non-static 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of comprising a weather/aircraft impact database as taught by Vaida (Col. 4 ll. 10-18). With the motivation of aiding in the modeling and decision to fly or not to fly a certain flight path (Vaida Col. 1 ll. 6-15)
Claims 8 and 11: Modified Salentiny discloses the system of claim 7 and the system of claim 9. However, Salentiny does not disclose wherein the weather impact prediction control module is further configured to organize the one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements into a table that is overlaid on a lateral image.
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers teaches wherein the weather impact prediction control module is further configured to organize the one or more of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of generating a weather incident report based on structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements as taught by Sweers (Col 4 ll. 33- Col 5 ll. 10). With the motivation of helping to predict damage to aircraft to help reduce subsequent repairs (Sweers Col. 4 ll.39-28).
In the same field of endeavor of monitoring the threat level of weather on an airplane and reporting it to reduce risk Watts teaches organizing data into a table that is overlaid on a lateral image (Paragraph [0051]; [0132-0138]; [0241-0243]; Fig. 24, according to various embodiments, the inventive system also relates to defining the hazard in seven dimensions; hazard type, location, severity, probability, etc. In this display element, the inventor’s new system provides a color code for the forecast portion that matches the color coding for the  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of organizing data into a table that is overlaid on a lateral image as taught by Watts (Watts [0223] Figs. 10 and 17). With the motivation of clearly presenting hazard information to a pilot to aid in hazard avoidance (Watts [0007-0010]).
Claim 14: Modified Salentiny discloses the system as per claim 10. Salentiny further discloses And wherein the weather impact prediction control module is further configured to: using the identified region and aircraft identification, search the weather/aircraft impact database populated with aircraft specific weather event data for the aircraft to find a second weather incident entry match (Paragraph [0021-0026]; [0040-0041] Fig. 1, the data and system initialization components is part of a rules processing and weather risk analysis initialization system and module. Which is configured to examine and assess meteorological and climatological data (weather incident) comprised of historical, recent, current, or forecasted weather conditions for locations of the takeoff, flight path, payload area, and landing as well as to assess appropriate rules pertaining to, the operator, aircraft (aircraft identification), mission, and payload. To perform the analysis that provide these assessments, the weather risk analysis and flight advisory framework ingests many different types of weather information among the meteorological and climatological data. This includes real-time, 
However Salentiny does not disclose further comprising a weather/aircraft impact database populated with specific weather event data for the aircraft, process the weather incident entry match that is specific for the aircraft to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; and generate the predicted weather impact report further based on the weather incident entry match that is specific for the aircraft.
In the same field of endeavor of determining a flight risk measurement Vaida teaches further comprising a weather/aircraft impact database populated with specific weather event data for the aircraft (Figs. 1 and 4; Col. 3 ll. 53-65; Col. 4 ll. 10-18 the system broadly includes a risk management computer server system with access to an accident history database, access to flight navigation database, and access to a non-static database. The accident history database or also called a quantized risk factor database is constructed form accident reports from 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of comprising a weather/aircraft impact database as taught by Vaida (Col. 4 ll. 10-18). With the motivation of aiding in the modeling and decision to fly or not to fly a certain flight path (Vaida Col. 1 ll. 6-15)
In the same field of endeavor of recording past weather incidents to predict future incidents on aircraft Sweers process the weather incident entry match that is specific for the aircraft to evaluate each of (i) structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements; and generate the predicted weather impact report further based on the weather incident entry match that is specific for the aircraft (Col 3 ll. 16-20; Col 4 ll. 33- Col 5 ll. 10; Fig. 1, the lightning strike damage takes into account the likelihood of a lightning strike to the respective aircraft and the area of the aircraft that lightning may strike, which can have a significant impact on the extent of damage. As an example, each particular aircraft design may have a higher or lower likelihood of incurring lightning strikes based on known lightning strike frequency and lightning strike location for that design. An example, operational data may be gathered to indicate that a 45 degree nose to wing root angle has no impact on lightning strike frequency and/or damage incurred, while a 30 degree nose to wing root angle corresponds to a 20% increase in lightning strike frequency with severe 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of generating a weather incident report based on structural damage, (ii) performance degradation, (iii) exterior damage, and (iv) inspection requirements as taught by Sweers (Col 4 ll. 33- Col 5 ll. 10). With the motivation of helping to predict damage to aircraft to help reduce subsequent repairs (Sweers Col. 4 ll.39-28). 
Claim 15: Modified Salentiny discloses the system as per claim 14. Salentiny further discloses wherein the weather impact prediction control module is further configured to: receive an actual weather impact report that is specific to the aircraft (Paragraph [0020-0021]; [0055-0056]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. The statistical analyses performed in the analytics module may further include risk analyses, using for example information from a collection of previous flights. The weather risk analysis and flight advisory framework obtains input data from sources that contain among other, current conditions or observational analysis, previously recorded in-flight weather instrumentation data, and any other type input data. The data and system initialization component also stores and arranges data from these sources, and particularly serves to prepare necessary data pieces for the function to be performed in the weather risk analysis and flight advisory framework. At the output of rules processing and weather risk analysis system and module, processed data may then be logged into a data store system for, among other reasons, monitoring, auditing, and future review and then sent back to the requestor). Associate the predicted weather impact report with the actual weather impact report (Paragraph [0020]; [0055-0056]; Fig. 2, the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. The weather risk analysis and flight advisory framework obtains input data from sources that contain among other, current conditions (actual weather impact report) or observational analysis (predicted weather impact report), previously recorded in-flight weather instrumentation data, and any other type input data. The data and system initialization component also stores and arranges data from these sources, and particularly serves to prepare necessary data pieces for the function to be performed in the weather risk analysis and flight advisory framework. At the output of rules processing and weather risk analysis system and module, processed data may then be logged into a data store system for, among other reasons, monitoring, auditing, and future review and then sent back to the requestor).
However Salentiny does not disclose wherein the weather impact prediction control module is further configured to store the associated reports in the weather/aircraft impact database.
Vaida teaches wherein the weather impact prediction control module is further configured to store the associated reports in the weather/aircraft impact database (Figs. 1 and 4; Col. 3 ll. 53-65; Col. 4 ll. 10-18 the system broadly includes a risk management computer server system with access to an accident history database, access to flight navigation database, and access to a non-static database. The accident history database or also called a quantized risk factor database is constructed form accident reports from NTSB records, indexed and stored in a manner which allows for arbitrary searches of the records). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reporting weather risk based analysis as taught by Salentiny with the system of comprising a weather/aircraft impact database as taught by Vaida (Col. 4 ll. 10-18). With the motivation of aiding in the modeling and decision to fly or not to fly a certain flight path (Vaida Col. 1 ll. 6-15).
Therefore, claims 1-3 and 5-20 are rejected under 35 U.S.C. 103.
Response to arguments 
Applicant’s arguments, see REMARKS December 30, 2020, with respect to the objection of claims 12 and 14 have been fully considered and are persuasive as newly amended claim 14 is dependent on claim 10 incorporating the claim limitations therein.
Applicant’s arguments, see REMARKS December 30, 2020, with respect to the interpretation of claims 1 and 9 have been fully considered and are persuasive as the weather impact prediction system and weather impact prediction control module are defined as hardware comprising a processor.
Applicant’s arguments, see REMARKS December 30, 2020, with respect to the rejection of claims 1-3 and 5-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims are not directed to a mental process as the claims recite interactions of components such as a computer system that receives information, makes determinations and controls one or more displays to display a readout, modify the readout, and overlay the readout on a display. However, the examiner respectfully disagrees as the claims are directed towards receiving information from various sources, analyzing the information by searching and matching past and current data, generating a prediction and displaying the information. These limitations are processes that can be practically performed in a human mind including, observation, evaluation, judgments, and opinions (see MPEP 2106.04(a)(2)). Additionally, the courts have stated that they do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. Furthermore, examples of similar claims the courts have Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). An example the courts have determined as recited a mental process that uses a computer as a tool such as in the claims limitations includes. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Therefore, the examiner maintains that the claims are directed to a mental process and are an abstract idea.
Applicant further argues that the claims are directed towards a practical application as the claims recite a weather impact prediction control module comprising a processor programed to: identify a region along the intended flight path with a weather pattern of moderate or low severity; using the identified region and aircraft identification, search the source of historical weather incidents to find a weather incident entry match, defined as co-occurrence of a matching aircraft type, matching weather pattern, and matching severity rating.” Additionally, the processor is programmed to: “process weather incident entry match with aircraft specific parameters to evaluate, for the aircraft flying through the identified region each of: structural damage, performance degradation, exterior damage, and inspection requirements to thereby generate a predicted weather impact 
Therefore, the Examiner maintains the rejection of claims 1, 9, and 16 under U.S.C. 101.
The dependent claims 2-3, 5-8, 10-15, and 17-20 are directed towards the representative claims 1, 11, and 16 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS December 30, 2020, with respect to the rejection of claims 1-3 and 5-20 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of Claims (1, 9, and 16) being unpatentable over Salentiny (US 2016/0260331) in view of Groden (US 2019/0033862) further in view of Watts (US 2013/0226452) further in view of Sweers (US 9217811). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 9, and 16: Applicant argues that that Salentiny does not disclose a “weather incident entry match, defined as co-occurrence of a matching of the aircraft type of the aircraft, matching weather pattern, and matching severity rating.” However, the examiner respectfully disagrees as Salentiny discloses a P(no aircraft-based performance incidents occurring)=1-P(aircraft-based performance incident occurred) (historical analysis)=1-0.3217=0.6783” which is then used to calculate P(at least one incident occurring)=1-0.66629409=0.33371 or 33.37% probability of an incident occurring given the flight parameters.” (Salentiny [0060-0063]). The examiner notes that Salentiny discloses a system that is able to take in inputs such as previous flight characteristics (which under the broadest reasonable interpretation would include previous aircraft types, weather conditions, and flight path of a flight), current and historic weather conditions, and operational rules to assess a risk level for a flight mission. Applicant further argues that Salentiny does not disclose “receiving an actual weather impact report.” However, the examiner respectfully disagrees as Salentiny discloses “the data ingest component is configured to request, retrieve, store, and arrange the necessary data pieces for the weather risk analysis and flight advisory framework. This may be initiated by a data and system initialization component which is configured to collection of previous flights.” (Salentiny [0020-0021]). “The weather risk analysis and flight advisory framework obtains input data from sources that contain among other, current conditions or observational analysis, previously recorded in-flight weather instrumentation data, and any other type input data. The data and system initialization component also stores and arranges data from these sources, and particularly serves to prepare necessary data pieces for the function to be performed in the weather risk analysis and flight advisory framework. At the output of rules processing and weather risk analysis system and module, processed data may then be logged into a data store system for, among other reasons, monitoring, auditing, and future review and then sent back to the requestor” (Salentiny [0055-0056]). The examiner notes that the broadest reasonable interpretation of a weather impact incident report of a flight would include receiving flight mission plans of previous flights, work orders (maintenance of the aircraft), and weather information recorded from in-flight weather instruments all combined and stored for future review as disclosed by Salentiny. 
The applicant further argues that the combination of Salentiny and Sweers does not teach the limitation of “process the second weather incident entry match to evaluate each of structural damage, performance degradation, exterior damage, 
The applicant further argues that the combination of Salentiny, Watts, and Sweers does not disclose the amended claim limitations however upon further 
Therefore, the examiner maintains the rejection of independent claims 1, 9, and 16 under U.S.C. 103.
The applicant argues that claims 2-3, 5-8, 10-15, and 17-20 are allowable as being dependent on claims 1, 9, and 16 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims 1-3, and 5-20 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Eldering (US 8280633) Weather risk estimation system and method.
Baldwin (US 7194353) Method and system for route planning of aircraft using rule based expert system and threat assessment.
Kaye (US 2017/0178037) Flight safety forecasting and hazard avoidance.
Lewis (US 2013/0311111) Damage assessment system and method of operating same.
Anfriani (US 2015/0186568) Forecasting maintenance operations to be applied to an engine.
Jarboe, J. M. "US Aviation weather-related crashes and fatalities in 2004." The Front
Fultz, Andrew J., and Walker S. Ashley. "Fatal weather-related general aviation accidents in the United States." Physical Geography 37.5 (2016): 291-312.
National Transportation Safety Board Aviation Accident Final Report; Gerhardt, Adam (2015).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629     

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629